Citation Nr: 0815549	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  95-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
as a result of exposure to radiation.

2.  Entitlement to service connection for deteriorated 
eyesight, as a result of exposure to radiation.

3.  Entitlement to service connection for memory lapses, as a 
result of exposure to radiation.

4.  Entitlement to service connection for boils, as a result 
of exposure to radiation.

5.  Entitlement to service connection for otitis media and/or 
otitis externa.

6.  Evaluation of bilateral hearing loss disability, 
currently rated as 10 percent disabling.

7.  Evaluation of bilateral hearing loss disability rated as 
noncompensable prior to August 2, 2002.
REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1956 to August 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has previously come before the Board.  In March 
1997, the Board remanded the matters to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.

By rating decision, dated in January 2000, the RO granted 
service connection for bilateral hearing loss disability.  In 
an October 2002 rating decision, the RO increased the 
evaluation for a bilateral hearing loss disability to 10 
percent.  Since the increase to 10 percent did not constitute 
a full grant of the benefit sought, the claim for a higher 
rating remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The veteran was afforded a hearing before a hearing officer 
in June 1995.  He testified before the undersigned Veterans 
Law Judge in May 2003.  A transcript of each of the hearings 
has been associated with the claims folder.

The appeal was remanded for additional development of the 
record in December 2003.  

The issue of entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss disability from August 2, 
2002 is  addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran participated in a radiation risk activity 
during service.

2.  In October 1998, the Defense Special Weapons Agency 
provided an internal dose of 0.2 rem to the pancreas and a 
total dose estimate of 1.8 rem, with an upper bound of 2.0 
rem.

3.  In October 2001, the Defense Threat Reduction Agency 
(DTRA) reviewed issues related by a private physician and 
determined that the internal dose of 0.2 rem to the pancreas 
did not warrant revision.

4.  In April 2007, DTRA provided an external gamma dose 
estimate of 18 rem and an external neutron dose of 2.0 rem.

5.  The medical evidence demonstrates that visual disability, 
memory lapses, and boils are not attributable to reported 
levels of exposure to ionizing radiation in service.

6.  There is no evidence demonstrating a current diagnosis of 
otitis media or otitis externa.

7.  For the period prior to August 2, 2002, bilateral hearing 
loss disability was manifested by Level II hearing loss in 
each ear.


CONCLUSIONS OF LAW

1.  Deteriorated eyesight, claimed as residual of radiation 
exposure, was not incurred in or aggravated by active service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

2.  Memory lapses, claimed as residual of radiation exposure, 
were not incurred in or aggravated by active service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).

3.  Boils, claimed as residual of radiation exposure, were 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2007).

4.  Neither otitis media nor otitis externa was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2007).

5.  The criteria for a compensable rating for bilateral 
hearing loss disability prior to August 2, 2002 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received long 
before the enactment of the VCAA.  

A letter dated in June 1994 explained the evidence necessary 
to support a claim for service connection.  It asked the 
veteran to submit evidence of treatment for the claimed 
disabilities and records describing the currently level of 
severity of the claimed disabilities.  He was advised that VA 
would request sufficiently identified records.  

An April 1997 letter requested information on the veteran's 
exposure to ionizing radiation.  

A November 1998 letter asked for additional information 
regarding sources of private treatment.

A letter dated in May 2001 explained the VCAA.  The evidence 
of record was listed.  The veteran was told that VA would 
make reasonable efforts to assist him in obtaining evidence.  
The evidence necessary to support a claim for service 
connection was discussed.  

An August 2004 letter advised the veteran that he should 
provide any outstanding evidence in his possession.  He was 
asked to identify evidence of private and VA treatment for 
his claimed disabilities.  The evidence of record was listed, 
and the veteran was told how VA would assist him in obtaining 
further evidence.  The letter discussed the evidence 
necessary to support claims for service connection and for 
higher ratings.

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

Regarding the issue of a higher evaluation for bilateral 
hearing loss disability, the Board observes that the veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  The 
notice provided in January 2004 predated the grant of service 
connection.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
The veteran was afforded the opportunity to testify before a 
Hearing Officer and the undersigned.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, the veteran asserts that he has various 
disabilities that are related to his exposure to ionizing 
radiation during service.  Dose estimates have been obtained, 
and the appeal has been forwarded to the Undersecretary for 
Benefits for an opinion regarding whether the veteran's 
claimed disabilities are related to such exposure.  The 
opinion rendered by that office was not supportive of the 
veteran's claim.  For the reasons stated, a VA medical 
examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

	Radiation Claims

The record reflects that the veteran was a participant in 
Operation HARDTACK I, which was a series of 35 atmospheric 
nuclear tests held in the Pacific Ocean from April 1958 to 
August 1958.  Service records indicate an accumulative dose 
of gamma radiation of .00910 during that period.

Service medical records indicate that the veteran complained 
of a boils on his penis and back in October 1957.  On 
consultation, the provider noted multiple areas of furuncles, 
many in regressive stage.  Notably, laboratory work at that 
time included fasting blood sugar, which was normal.  On 
diving examination in May 1959, the veteran's skin and eyes 
were normal.  He was also found to be psychiatrically normal.  
Urinalysis was negative for sugar.  On discharge examination 
in August 1960, the veteran's skin and eyes were normal.  He 
was psychiatrically normal and urinalysis was negative for 
sugar.  

A March 1988 private medical records indicates that the 
veteran was seen for a recheck of his diabetes.  An 
additional March 1988 record indicates that the veteran 
required glasses for driving.  

A January 1990 report by J.S.L., M.D. indicates an impression 
of cataracts, background early diabetic retinopathy, 
hyperopic astigmatism, and presbyopia.  

On VA skin examination in September 1994, the veteran 
reported that he developed multiple boils on his back, chest, 
and arms in 1957.  He also reported being exposed to atomic 
bomb fallout in the Navy.  On physical examination, the 
examiner indicated that "not much was seen."  He indicated 
that there was a round excoriated area simulating a small 
ulcer on the back of the veteran's neck and that light-
exposed areas showed considerable damage due to the sun.  The 
diagnoses were history of furunculosis, history of solar 
keratoses, and sun damage.  The examiner indicated that he 
was unable to make a judgement regarding whether the veteran 
had radiation skin damage from the atomic blast.

In October 1998, the Defense Special Weapons Agency reviewed 
the evidence pertaining to Operation HARDTACK I and the 
veteran's statements.  It provided an external dose estimate 
of 1.8 rem, noting an upper bound of 2.0 rem, based on the 
veteran's film badge and reconstruction of his stated 
activities.  It provided an internal dose estimate of 0.2 
rem, based on descending fallout and resuspended fallout.  

An April 1999 report from a VA physician indicated that the 
veteran was determined to be legally blind, with maximum 
visual acuities of 20/200 on the right and 20/400 on the 
left.  

An October 1999 statement by a VA attending physician 
reflects the veteran's report of participation in Operation 
HARDTACK and exposure to high levels of radiation.  The 
veteran also reported that he had been diagnosed with 
diabetes in 1962 or 1963, and denied family history of the 
disease.  The physician indicated that while he was not aware 
of a definitive causal link between radiation exposure and 
diabetes (and its complications), the time line and exposure 
as described by the veteran suggested that they might indeed 
be linked.  He also indicated that the veteran's recurring 
skin problems might be linked.  He noted that it was more 
difficult to attribute the veteran's memory complaints to 
such exposure, but that as therapeutic cranial radiation can 
impact cortical function, the memory problems might also be 
linked.

In December 1999, the Veterans Benefits Administration Chief 
Public Health and Environmental Hazards Officer reviewed the 
veteran's records and provided an opinion regarding the 
etiology of his claimed disabilities.  She stated that the 
Defense Special Weapons Agency had estimated the veteran's 
external gamma exposure as 1.8 with an upper bound of 2.0 rem 
and internal 50-year committed effective dose equivalent of 
0.2 rem.  She noted that damage to the pancreas, brain, skin, 
and immune system other than neoplastic transformation, if 
caused by radiation, would be an example of a deterministic 
effect.  She indicated that deterministic changes generally 
were considered to have a threshold, and that the probability 
of causing harm in most healthy individuals at doses of less 
than 10 rem as rhe result of deterministic effects was close 
to zero (based on a 1995 Institute of Medicine Report).  She 
stated that usually, a threshold dose on the order of 
hundreds of thousands of rads must be exceeded for the 
deterministic effect to be expressed.  She concluded that it 
was unlikely that the veteran's diabetes mellitus, diabetic 
retinopathy, memory lapses, and boils could be attributed to 
exposure to ionizing radiation in service.

In May 2001, the veteran submitted an April 2001 statement 
from A.D.K., M.D., Ph.D.  The Board notes that Dr. K. 
identified himself as a Diplomat, Radiation Oncology, 
American College of Radiology.  Dr. K. challenged the 
veteran's dose exposure estimates proffered as irrelevant and 
not representing his true exposure.  He also stated that the 
estimates ignored the unusual and detailed particulars of the 
event which showed an entirely different picture leading to a 
manyfold increase in external and internal doses.  He refuted 
the dose estimate of 1.8 to 2.0 rem and indicated that such 
ignored the particulars of the case and was probably off by  
many orders of magnitude.  He reviewed the facts of the case 
as related to him by the veteran, to include the veteran's 
report that he jumped onto a barge to recover instruments 
before the vessel sank, and that he was contaminated to such 
a level that decontamination took more than four hours.  He 
pointed out that no attempt was made to measure radioactivity 
on the veteran's clothing or to measure his internal intake 
by blood or urine tests.  He indicated that no serial samples 
of the aerosol and suspended radioactive particulates at the 
sea level were provided to refute the assertion that the 
veteran was indeed severely irradiated, probably many 
thousands of times higher than estimates.  He asserted that 
the veteran was exposed to an uncontrolled and unmeasured 
toxic amount of external irradiation and internal radiation, 
resulting in an overall susceptibility to intercurrent 
illness and depletion of the uniquely limited number of beta 
cells responsible for synthesis of insulin in the pancreas.  
He explained that radiated cells do not necessarily display 
their damage unless forced to enter cell division and that 
when forced to divide, no cells survive.  Thus, as damaged 
cells drop off, remaining cells were unable to repopulate the 
islets of Langerhans in the pancreas with sufficient beta 
cells, and the veteran eventually became diabetic.  Further, 
Dr. K. indicated that the subsequent course of the veteran's 
illness resulted in diabetic retinopathy and memory loss 
related to small vessel disease and cerebrovascular changes.

The RO subsequently requested that the Defense Threat 
Reduction Agency (DTRA, formerly the Defense Special Weapons 
Agency) readdress the radiological dose estimate for the 
veteran in light of the medical opinion provided by Dr. K.  
In October 2001, DTRA noted that the primary issue raised by 
Dr. K. was that the veteran must have been exposed to near-
lethal levels of radiation because he jumped onto a sinking 
vessel and helped recover instruments for approximately 10 
minutes before it sank, and that he was found to be 
contaminated to such a level that it could not be measured 
with a Geiger counter.  DTRA indicated that despite Dr. K.'s 
suggestion to the contrary, the veteran's dose reconstruction 
took into account all of the information provided by the 
veteran, despite the absence of corroborating evidence in the 
scientific records.  Thus, DTRA stated that the use of the 
highest intensity encountered during the post-shot surveys 
high sided the veteran's dose estimate.  Because the 
veteran's dose was directly proportional to the radiation 
intensity in the vicinity of the barge (regardless of whether 
the source was from the underlying sea water, an aerosol mist 
in the air, or from contaminants deposited on the weather 
deck of the barge), the external dose could not be 
arbitrarily greater that that derivable from the survey data, 
and there was no basis for assuming that the external dose 
could be many thousands of times higher than estimates.  With 
respect to the internal dose estimate, DTRA noted that such 
dose was calculated using the available intensity reading of 
5R/hr and assumed that some portion of that intensity was due 
to particulates suspended in the air and subsequently inhaled 
by the veteran.  Additionally, the internal dose calculation 
took into account the shot-specific radiochemistry and used 
the latest available metabolic models for all the involved 
radionuclides to determine the internal dose to a particular 
organ.  DTRA concluded that even if one assumed that the 
entire radiation intensity reported was due to suspended 
contaminants mixed with a seawater aerosol, the total 
internal dose to the veteran's pancreas, the total internal 
dose to his pancreas from all sources still would not exceed 
0.2 rem.  Finally, DTRA indicated that the dose levels 
suggested by Dr. K. would certainly have resulted in directly 
observable effects within a short time after exposure and 
subsequent admission to a medical facility for extended 
treatment, and that such indications were not noted in the 
service records.  In conclusion, DTRA stated that while it 
was clear that the veteran was exposed to a unique source of 
radiation, the internal dose of 0.2 rem to the pancreas did 
consider the specifics of the at exposure scenario and did 
not warrant revision.

In May 2002, the Veterans Benefits Administration Chief 
Public Health and Environmental Hazards Officer reviewed the 
procedural history of the veteran's claim.  She noted that 
DTRA had stated that the internal dose of 0.2 rem to the 
pancreas did not warrant revision.  She pointed out that DTRA 
is the Federal agency mandated to provide radiation dose 
estimates for veterans who were participants in atmospheric 
nuclear weapons tests.  She concluded that, because DTRA had 
determined that a revision in the dose estimate was not 
warranted, that an additional medical opinion was also not 
warranted.  She indicated that it continued to be her opinion 
that it was unlikely that the veteran's diabetes, diabetic 
retinopathy, memory lapses, and boils could be attributed to 
exposure to ionizing radiation in service.

In April 2007, DTRA responded to VA's request for a new dose 
estimate based upon revised methodology.  It noted that the 
reported doses were based on worst-case parameters and 
assumptions, not all of which the veteran may have 
encountered.  It indicated that the veteran's input had been 
carefully reviewed to ensure that no activities in his 
exposure scenario would result in a higher dose than that 
generated via the current methodology.  It concluded that the 
external gamma dose was not more than 18 rem and the external 
neutron dose not more than 2 rem.

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2007).

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).

On the other hand, the veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2007).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).

A third basis to establish direct service connection.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the claim must be denied.  Although the 
veteran participated in a radiation-risk activity, the 
evidence does not show that he is currently diagnosed with 
one of the diseases specific to radiation-exposed veterans 
(which essentially includes various cancers).  His claim 
focuses on diabetes mellitus, visual disability, memory 
lapses, and boils, which are not included in the medical 
conditions listed in 38 C.F.R. § 3.309(d).  This fact alone 
is sufficient to deny the claim based on the provisions of 38 
C.F.R. § 3.309.

Turning next to the provisions of 38 C.F.R. § 3.311, the 
Board notes that the veteran was exposed to ionizing 
radiation as a result of participating in Operation HARDTACK 
I.  However, the medical evidence does not support a finding 
that the claimed visual disability, boils, and memory lapses 
are radiogenic diseases.  In this regard the Board notes that 
a VA attending physician indicated in October 1999 that he 
was not aware of a definitive causal link between radiation 
exposure and the claimed disabilities, but stated that the 
veteran's recurring skin problems might be linked.  He also 
noted that it was more difficult to attribute the veteran's 
memory complaints to such exposure, but that they  might also 
be linked.  The only other evidence addressing these 
disabilities is the statement from Dr. K, which points to the 
veteran's diabetes as having caused diabetic retinopathy and 
memory loss related to small vessel disease and 
cerebrovascular changes.  

Nevertheless, VA obtained dose estimates and referred the 
claims to the Under Secretary for Benefits, who forwarded the 
claim for review to the Under Secretary of Health for a 
medical opinion.  This procedure was accomplished on two 
separate occasions, and both opinions were unfavorable to the 
veteran.

The Chief Public Health and Environmental Hazards Officer 
indicated in December 1999 that damage to the brain, skin, 
and immune system other than neoplastic transformation, if 
caused by radiation would be an example of a deterministic 
effect.  She noted that a threshold dose on the order of 
hundreds of thousands  of rads must be exceeded for the 
deterministic effect to be expressed, and concluded that it 
was unlikely that the veteran's retinopathy, memory lapses, 
and boils could be attributed to exposure to ionizing 
radiation in service.  In May 2002, she indicated that it 
continued to be her opinion that it was unlikely that the 
claimed disabilities could be attributed to exposure to 
ionizing radiation in service.
Although the VA physician's October 1999 statement suggests 
the possibility that the veteran's skin problems and memory 
lapses might have some basis in radiation exposure, he gave 
no reasons or bases for his speculation, and his statements 
were not based on knowledge of the veteran's radiation dose 
estimate from the Army Dosimetry Center.  The Board 
additionally notes that such statements do not appear to be 
based on sound scientific evidence, such as observations, 
findings, or conclusions that are statically and 
epidemiologically valid, or consistent with current medical 
knowledge regarding the effects of ionizing radiation.  A 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

While the veteran strongly believes that there is a 
relationship between his occupational exposure to ionizing 
radiation in service and his claimed visual disability, 
memory lapses, and boils, he is not competent as a lay person 
to provide an opinion on medical causation and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, service 
connection may not be predicated on lay assertions of medical 
causation.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	Service Connection for Otitis

Service medical records indicate that a diver examination in 
August 1957 revealed that the veteran's ears were clinically 
normal.  The veteran was treated for otitis externa of the 
right ear in April 1958.  Fungus of the left ear was noted in 
June 1958.  In August 1959, acute left otitis externa was 
assessed.  On discharge examination in August 1960, the 
veteran's ears were normal.  

A VA treatment record dated in May 1994 shows that the 
veteran's ears were examined, but reflects no erythema.  

The report of a private examination conducted in November 
1998 indicates that the veteran's aureoles were normal and 
the external ear canals were clean with no signs of 
infection.  Examination of the middle ears indicated no 
active ear disease.  The veteran denied history of infection.

On VA examination in September 2002, both ears had a normal 
appearance.  The external auditory canals were unremarkable.  
No erythema, induration, or effusion was noted.  

Having carefully reviewed the record, the Board has concluded 
that service connection is not warranted for otitis.  In this 
regard, the Board observes that while the veteran was treated 
for otitis during service, there is no evidence of a current 
diagnosis of otitis media or externa.   The veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show a presently existing diagnosis of 
otitis.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for otitis media and 
otitis externa must be denied.


	Evaluation of Hearing Loss Disability Prior to August 2, 
2002

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test. The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

A private examination was carried out in November 1998.  
Diagnostic testing resulted in the following puretone 
thresholds:




HERTZ


Average


1000
2000
3000
4000

Right

15
35
60
80
43
Left

20
45
65
75
51

Speech recognition scores using Maryland CNC were 84 percent 
for the right ear and 88 percent for the left.  

On VA audiological testing in August 2002, audiometric 
testing resulted in the following puretone thresholds:






HERTZ


Average


1000
2000
3000
4000

Right

30
45
65
80
55
Left

20
40
60
60
45

Speech recognition scores using Maryland CNC were 72 percent 
for the right ear and 80 percent for the left.  

The Board notes that the RO, based upon the results of the 
August 2002 testing, granted a 10 percent evaluation for 
bilateral hearing loss disability.

For the period prior to August 2, 2002, the Board observes 
that application of the regulation to the findings on the 
November 1998  audiometric evaluation results in a numeric 
designation of II for the right ear and II for the left.  A 
noncompensable evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).  Accordingly, the record demonstrates that the 
schedular rating assigned by the RO is correct for this 
period.

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, for the period prior to August 2, 2002, the evidence 
demonstrates that the appellant did not have a threshold of 
55 decibels or more at the indicated frequencies or a 
puretone threshold of 30 or less at 1000 Hertz and 70 or more 
at 2000 Hertz.  Therefore, the provisions of 38 C.F.R. § 4.86 
are not applicable in this case.




ORDER

Entitlement to service connection for deteriorated eyesight 
is denied.

Entitlement to service connection for memory lapses is 
denied.

Entitlement to service connection for boils is denied.

Entitlement to service connection for otitis media and/or 
otitis externa is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss disability for the period prior to August 2, 2002 is 
denied.

Entitlement to an evaluation in excess of 10 percent for the 
period from August 2, 2002 is denied.


REMAND

An August 1994 letter from R.I.B., M.D. notes that the 
veteran had been his patient starting in 1968.  Dr. B. 
recalled that the veteran was diagnosed with diabetes 
mellitus and underwent treatment.  

The October 1999 statement by a VA attending physician 
indicates that although he was not aware of a causal link 
between radiation exposure and diabetes, the time line and 
exposure as described by the veteran suggested that they 
indeed might be linked.  

In an April 2001 statement, Dr. K. explained that radiated 
cells do not necessarily display their damage unless forced 
to enter cell division and that when forced to divide, no 
cells survive.  Thus, as damaged cells drop off, remaining 
cells were unable to repopulate the islets of Langerhans in 
the pancreas with sufficient beta cells, and the veteran 
eventually became diabetic.  Further, Dr. K. indicated that 
the subsequent course of the veteran's illness resulted in 
diabetic retinopathy and memory loss related to small vessel 
disease and cerebrovascular changes.

The Board has determined that there is sufficient competent 
medical evidence that diabetes is a radiogenic disease.  The 
Board notes that new dose estimates were received from DTRA 
in April 2007.  At that time, DTRA indicated that the 
external gamma dose was not more than 18 rem and the external 
neutron dose not more than 2 rem.  The estimate of 18 rem for 
an external gamma dose is a large increase from the previous 
estimate of 1.8 rem.  As the veteran has submitted evidence 
indicating that diabetes mellitus is a radiogenic disease and 
there has been a change in the dose estimate, the Board 
concludes that the issue of entitlement to service connection 
for diabetes mellitus must be again referred to the Under 
Secretary for Benefits for review and a medical opinion.

Accordingly, the case is REMANDED for the following action:

Forward the record to the Under Secretary 
for Benefits with a request for an 
opinion regarding whether the veteran's 
diabetes mellitus can be attributed to 
exposure to ionizing radiation, based on 
DTRA's estimate of an external gamma dose 
not more than 18 rem and an external 
neutron dose not more than 2 rem.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


